Citation Nr: 0814074	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  07-23 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel





INTRODUCTION

The veteran served on active duty in the United States Navy 
from April 1943 to February 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of an August 2006 decision of the Department 
of Veterans Affairs Regional Office (RO) in Indianapolis, 
Indiana which denied the veteran's claims of entitlement to 
service connection for bilateral hearing loss and tinnitus.

The veteran was scheduled for a videoconference hearing in 
January 2008, but he failed to report for this hearing and 
provided no explanation for his failure to report.  His 
hearing request, therefore, is deemed withdrawn.  See 38 
C.F.R. § 20.704(d) (2007).

In April 2008, a motion to advance this case on the Board's 
docket was granted.  See 38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900 (2007).


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
currently diagnosed bilateral hearing loss and his military 
service.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
currently diagnosed tinnitus and his military service.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service and may not be so presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
military service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000.  The VCAA includes an enhanced duty 
on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate claims for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist a claimant in the 
development of his claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  



Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  

The Board observes that the veteran was informed of the 
evidentiary requirements for service connection in letters 
dated April 2006 and August 2007, including "evidence of a 
relationship between your disability and an injury, disease, 
or event in military service."

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
April 2006 and August 2007 VCAA letters.  Specifically, these 
letters stated that VA would assist the veteran in obtaining 
relevant records from any Federal agency, including those 
from the military, VA Medical Centers, and the Social 
Security Administration.  The April 2006 VCAA letter 
specifically noted that records from the VA medical center in 
Chicago had been associated with the claims folder.  With 
respect to private treatment records, the April 2006 and 
August 2007 letters informed the veteran that VA would 
request such records, if the veteran completed and returned 
the attached VA Form 21-4142, Authorization and Consent to 
Release Information.  The April 2006 VCAA letter informed the 
veteran that records from the Beltone Hearing Aid Service had 
been requested on his behalf.

Both VCAA letters emphasized: "If the evidence is not in 
your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the originals].

The April 2006 and August 2007 VCAA letters specifically 
requested: "If there is any other evidence or information 
that you think will support your claim[s], please let us 
know.  If you have any evidence in your possession that 
pertains to your claim[s], please send it to us."  This 
complies with the "give us everything you've got" 
requirement of 38 C.F.R. § 3.159(b), in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

After the veteran received additional notice via the August 
2007 VCAA letter, his representative submitted a statement on 
his behalf which did not indicate the presence of any 
outstanding evidence and asked the Board to expeditiously 
proceed to a decision on the appeal.  See the Informal 
Hearing Presentation (IHP) submitted in  February 2008.  
Neither the veteran nor his representative has since 
indicated that additional evidence exists which has not 
already been obtained.  It thus appears that the veteran has 
no additional evidence in his possession which would 
influence the Board's decision.

The veteran is obviously aware of what is required of him and 
of VA.  Because there is no indication that there exists any 
evidence which could be obtained that would have an effect on 
the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].

There has been a significant recent Court decision concerning 
the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that each claim of entitlement to service 
connection consists of five elements:  (1) veteran status 
[not at issue here]; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  Because 
each service connection claim is comprised of five elements, 
the Court further held that the notice requirements of 
section 5103(a) apply generally to all five elements of each 
claim.  

Therefore, upon receipt of an application for service 
connection claims, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claims and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of each claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a letter from the RO dated March 2006, as well as 
in the April 2006 and August 2007 letters, which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The veteran was also advised in 
the letters as to examples of evidence that would be 
pertinent to a disability rating, such as on-going treatment 
records, recent Social Security determinations, and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, all three letters instructed 
the veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claims 
were received and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule."  The veteran was also advised in the letters as 
to examples of evidence that would be pertinent to an 
effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve. 

Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed bilateral 
hearing loss and tinnitus.  In other words, any lack of 
advisement as to those two elements is meaningless, because a 
disability rating and effective date were not assigned.  The 
veteran's claims of entitlement to service connection were 
denied based on Hickson elements (2) and (3).  As explained 
above, the veteran received proper VCAA notice as to his 
obligations, and those of VA, with respect to those crucial 
elements.  Because the Board is denying the veteran's claims, 
elements (4) and (5) remain moot.

In short, the record indicates the veteran received 
appropriate notice pursuant to the VCAA.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

In the instant case, the Board finds reasonable efforts have 
been made to assist the veteran in obtaining evidence 
necessary to substantiate his service connection claims, and 
that there is no reasonable possibility that further 
assistance would aid in substantiating them.  The evidence of 
record includes the veteran's service medical records, the 
veteran's statements, and the reports of VA and private 
medical treatment.  The veteran was also afforded a VA 
examination in July 2006.  The examination report reflects 
that the examiner reviewed the veteran's past medical 
history, recorded his current complaints, conducted an 
appropriate audiological examination, and rendered 
appropriate diagnoses and opinions. 

In the February 2008 IHP, the veteran's representative 
referred to the July 2006 VA examiner's statement that 
"[m]edical follow-up is recommended in order to address the 
veteran's complaint of dizziness."  The Board notes that in 
making this statement, the examiner was identifying another 
problem unrelated to the appeal, dizziness or vertigo.  
Crucially, the examiner's comments contained no indication 
that follow-up was required for the hearing loss or tinnitus.  
Accordingly, the need for further medical examination with 
reference to the two issues on appeal is not indicated by the 
examination report or by any other evidence of record.  

The record indicates that the veteran is receiving Social 
Security benefits based on age; however, the duty to obtain 
records only applies to records that are "relevant" to the 
claim.  See 38 U.S.C.A. § 5103A(b)(1); see also Counts v. 
Brown, 6 Vet. App. 473, 476 (1994) (citing the Federal Rule 
of Evidence 401 defining "relevant evidence" as "evidence 
having any tendency to make the existence of any fact that is 
of consequence to the determination of the action more 
probable or less probable than it would be without the 
evidence").  The veteran has not contended that he was 
awarded SSA benefits for his hearing loss or tinnitus, the 
disabilities at issue in this case.  Moreover, as will be 
discussed below the crucial question in this case is the 
relationship between the veteran's military service and the 
two claimed disabilities.  Such inquiry is beyond the scope 
of SSA.  See Brock v. Brown, 10 Vet. App. 155, 161-2 (1997) 
[VA is not obligated to obtain records which are not 
pertinent to the issue on appeal].

There is no indication, then, that the SSA records would be 
relevant to these claims.  Remanding the case to obtain such 
records would serve no useful purpose.  As the Court has 
stated, VA's "duty to assist is not a license for a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support the claim."  See 
Gobber v. Derwinski, 2 Vet.App. 470, 472 (1992); see also 
Counts v. Brown, 6 Vet.App. 473, 478-79 (1994).   

In short, the Board has carefully considered the provisions 
of the VCAA, in light of the record on appeal and, for the 
reasons expressed above, finds that the development of these 
issues has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2007).  He has retained the services of a 
representative.  Further, as noted in the Introduction, he 
had an opportunity to testify at a videoconference hearing, 
but he failed to appear.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be presumed to have been 
incurred in service if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. 
§§ 3.307, 3.309(a) (2007).

Service connection for impaired hearing shall only be 
established when hearing status, as determined by audiometric 
testing, meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels), over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2007).  For 
the purposes of applying the law administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2007).

Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "[VA] shall accept as sufficient proof 
of service-connection...satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease, 
if consistent with the circumstances, conditions and 
hardships of such service...  Service-connection of such injury 
or disease may be rebutted by clear and convincing evidence 
to the contrary."  See also 38 C.F.R. § 3.304(d) (2007).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-523 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  In Kessel v. West, 13 Vet. App. 9 (1999), the Court 
affirmed that the 38 U.S.C.A. § 1154(b) presumption only 
relates to the question of service incurrence, it does not 
relate to questions of whether the veteran has a current 
disability or whether there was a nexus between the in-
service event and the current disability.

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claims.  See 
38 C.F.R. § 3.303(b) (2007).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Analysis

Because hearing loss and tinnitus are in some ways related 
medically and because the outcome as to both issues involves 
the application of virtually similar law to identical facts, 
the Board will address the two issues together.

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

In this case, it is undisputed that the veteran currently has 
bilateral hearing loss and tinnitus, as is evidenced by the 
July 2006 VA audiology examination.  Hickson element (1) is, 
therefore, satisfied for the veteran's bilateral hearing loss 
and tinnitus claims.

With regard to Hickson element (2), evidence of an in-service 
incurrence of a disease or injury causing hearing loss and/or 
tinnitus, the Board will address disease and injury 
separately.

Regarding the in-service incurrence of disease, the veteran's 
service medical records show that on the March 1943 entrance 
examination, the veteran's ears were normal and that his 
hearing was 15/15 bilaterally.  The February 1946 separation 
physical examination recorded the same results with the 
veteran's ear condition reported as normal and his hearing 
reported as 15/15 bilaterally.

The Board notes that the record does not reflect medical 
evidence demonstrating any manifestations of hearing loss 
during the one-year presumptive period after separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.3.09 (2007).  The first 
diagnosis of hearing loss and tinnitus, in accordance with 38 
C.F.R. § 3.385, was the July 2006 VA audiology examination.  
Accordingly, Hickson element (2) is not met with respect to 
disease.

Regarding in-service injury, the veteran's journal indicates 
that in April 1945, his ship, the U.S.S. Panamint (AGC-13), 
engaged in battle with Japanese planes and shot down two of 
them.  See  the veteran's statement, received in May 2006.  
Official records corroborate that the veteran's ship was 
exposed to numerous kamikaze attacks off Okinawa in May and 
June 1945.  Based on this evidence, the Board finds that 
combat status, and with it the presumptions of 38 U.S.C.A. § 
1154, is established.  Therefore, in-service incurrence of 
injury has been demonstrated and Hickson element (2) is 
satisfied.

With respect to Hickson element (3), medical nexus, as was 
discussed in the law and regulations section above the 
provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
do not presumptively establish service connection for a 
combat veteran, nor do they provide medical nexus evidence; 
rather they relax the evidentiary requirements for 
determining what happened in service.  See Libertine, supra.    

The Board must, therefore, determine whether the presumed in-
service acoustic trauma resulted in the development of the 
veteran's bilateral hearing loss and tinnitus.  The Board has 
carefully evaluated the medical evidence.  There is only one 
competent medical nexus opinion of record, that being the 
report of the July 2006 VA audiological examination.  The VA 
examiner's opinion was not favorable to the veteran's claim.  
Based on audiological testing and review of the veteran's 
file, including the August 2004 Beltone audiogram and the 
February 1946 service exit examination, the VA examiner 
determined that "the veteran's complaints of hearing loss 
and tinnitus are not at least as likely as not related to his 
military service."    

The Board observes that this medical opinion appears 
congruent with the evidence of record, which shows no 
complaints of hearing loss or tinnitus for many decade after 
the presumed acoustic trauma in service.  The veteran 
acknowledges that the first time he sought treatment of any 
hearing problem was in 1999.  See the veteran's statement, 
received May 2006.  As noted above, the first diagnosis of 
hearing loss, in accordance with 38 C.F.R. § 3.385, was the 
July 2006 VA audiology examination.  

There is no competent medical evidence to the contrary.  In 
that regard, the Board observes that while the September 2005 
VA general outpatient treatment note and the July 2006 VA 
audiology examination did contain the veteran's reported 
history of in-service hearing loss, neither examiner related 
the veteran's current hearing loss or tinnitus to his 
military service.

To the extent that the veteran and his representative contend 
that his current hearing loss and/or tinnitus is related to 
his military service, it is now well-established that lay 
persons without medical training, such as the veteran, are 
not competent to comment on medical matters such as diagnosis 
and etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
by the veteran are not competent medical evidence and do not 
serve to establish medical nexus.  See Voerth v. West, 13 
Vet. App. 117, 119 (1999) [unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus].

As noted in the Introduction, the veteran has been afforded 
ample opportunity to furnish medical nexus evidence to VA.  
No competent evidence of medical evidence has been submitted.  
See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility 
to support a claim of entitlement to VA benefits].  

The veteran appears to contend that his hearing loss and 
tinnitus began in service and continued thereafter.  The 
Board is aware of the provisions of 38 C.F.R. 
§ 3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  However, supporting medical 
evidence is required.  See Voerth, 13 Vet. App. at 120-121 
[there must be medical evidence on file demonstrating a 
relationship between the veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship 
is one as to which a lay person's observation is competent].  
Such evidence is lacking in this case.  Specifically, there 
is no competent medical evidence that the veteran was 
diagnosed with or treated for bilateral hearing loss or 
tinnitus for more than fifty years after his separation from 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) [noting that it was proper to consider the veteran's 
entire medical history, including the lengthy period of 
absence of complaint with respect to the condition he now 
raised]; 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
[affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of the claimed 
condition].  

In essence, the veteran's claims rest on his own recent 
statements that his current hearing loss and tinnitus are a 
direct result of in-service noise exposure.  However, his 
statement is outweighed by the July 2006 audiology 
examination and the lack of objective evidence of hearing 
problems for decades after service.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran]; see 
also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact].  Continuity of symptomatology after 
service is therefore not demonstrated.

Accordingly, Hickson element (3) is not met and the veteran's 
claims fail on that basis.



In sum, for reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claims of entitlement to service connection for 
hearing loss and tinnitus, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
The benefits sought on appeal are denied.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


